Exhibit 10.2

 

TELEPHONE AND DATA SYSTEMS, INC.

2004 LONG-TERM INCENTIVE PLAN

 


<<YEAR>> RESTRICTED STOCK UNIT AWARD AGREEMENT


 

Telephone and Data Systems, Inc., a Delaware corporation (the “Company”), hereby
grants to <<NAME>> (the “Employee”) as of <<DATE>>, pursuant to the provisions
of the Telephone and Data Systems, Inc. 2004 Long-Term Incentive Plan (As
Amended and Restated) (the “Plan”), a Restricted Stock Unit Award (the “Award”)
with respect to <<NUMBER>> shares of Special Common Stock, upon and subject to
the restrictions, terms and conditions set forth below.  Capitalized terms not
defined herein shall have the meanings specified in the Plan.

 

1.             Award Subject to Acceptance.

 

The Award shall become null and void unless the Employee accepts this Award
Agreement.  The Employee shall be deemed to have accepted this Award Agreement
unless the Employee returns this Award Agreement to the Vice President—Human
Resources of the Company within thirty (30) days of the Employee’s receipt of
this Award Agreement, accompanied by a written statement that the Employee does
not accept this Award Agreement.

 

2.             Restriction Period and Forfeiture.

 

(a)  In General.  Except as otherwise provided in this Award Agreement, the
Award shall become nonforfeitable and the Restriction Period with respect to the
Award shall terminate on December 15, <<SECOND CALENDAR YEAR COMMENCING AFTER
GRANT DATE>> (the “Release Date”), provided that the Employee remains
continuously employed by or of service to the Employers and Affiliates until the
Release Date.  Within sixty (60) days following the Release Date, the Company
shall issue to the Employee in a single payment the shares of Special Common
Stock subject to the Award on the Release Date.

 

--------------------------------------------------------------------------------


 

(b)  Death.  If the Employee has a Separation from Service prior to the Release
Date by reason of death, then on the date of the Employee’s death the Award
shall become nonforfeitable and the Restriction Period with respect to the Award
shall terminate.  Within sixty (60) days following the date of the Employee’s
death, the Company shall issue to the Employee’s designated beneficiary in a
single payment the shares of Special Common Stock subject to the Award.

 

(c)  Disability.  If the Employee has a Separation from Service prior to the
Release Date by reason of Disability, then on the date of the Employee’s
Separation from Service the Award shall become nonforfeitable and the
Restriction Period with respect to the Award shall terminate.  The Company shall
issue the shares of Special Common Stock subject to the Award in a single
payment within sixty (60) days following the date of the Employee’s Separation
from Service; provided, however, that if the Employee is a Specified Employee as
of the date of his or her Separation from Service, then such payment shall be
delayed until and made during the seventh calendar month following the calendar
month during which the Employee’s Separation from Service occurs (or, if
earlier, the calendar month following the calendar month of the Employee’s
death).

 

(d)  Retirement at or after Attainment of Age 66.  If the Employee has a
Separation from Service on or after January 1, <<CALENDAR YEAR COMMENCING AFTER
GRANT DATE>> but prior to the Release Date by reason of retirement at or after
attainment of age 66, then on the date of the Employee’s Separation from Service
the Award shall become nonforfeitable and the Restriction Period with respect to
the Award shall terminate.  The Company shall issue the shares of Special Common
Stock subject to the Award in a single payment within sixty (60) days following
the date of the Employee’s Separation from Service; provided, however, that if
the

 

2

--------------------------------------------------------------------------------


 

Employee is a Specified Employee as of the date of his or her Separation from
Service, then such payment shall be delayed until and made during the seventh
calendar month following the calendar month during which the Employee’s
Separation from Service occurs (or, if earlier, the calendar month following the
calendar month of the Employee’s death).  If the Employee has a Separation from
Service prior to January 1, <<CALENDAR YEAR COMMENCING AFTER GRANT DATE>> by
reason of retirement at or after attainment of age 66, then on the date of the
Employee’s Separation from Service the Award shall be forfeited and shall be
canceled by the Company.

 

(e)  Other Separation from Service.  If the Employee has a Separation from
Service prior to the Release Date for any reason other than death, Disability or
retirement at or after attainment of age 66 (including if the Employee has a
Separation from Service prior to the Release Date by reason of the Employee’s
negligence or willful misconduct, as determined by the Company in its sole
discretion, irrespective of whether such separation occurs on or after the
Employee attains age 66), then on the date of the Employee’s Separation from
Service the Award shall be forfeited and shall be canceled by the Company.

 

(f)  Forfeiture of Award upon Competition or Misappropriation of Confidential
Information.  Notwithstanding any other provision herein, if the Employee
(i) enters into competition with an Employer or other Affiliate or
(ii) misappropriates confidential information of an Employer or other Affiliate,
as determined by the Company in its sole discretion, then on the date of such
competition or misappropriation the Award shall be forfeited and shall be
canceled by the Company.  For purposes of the preceding sentence, the Employee
shall be treated as entering into competition with an Employer or other
Affiliate if the Employee (i) directly or indirectly, individually or in
conjunction with any person, firm or corporation, has contact with any customer
of an Employer or other Affiliate or any prospective customer which has been
contacted or

 

3

--------------------------------------------------------------------------------


 

solicited by or on behalf of an Employer or other Affiliate for the purpose of
soliciting or selling to such customer or prospective customer any product or
service, except to the extent such contact is made on behalf of an Employer or
other Affiliate; (ii) directly or indirectly, individually or in conjunction
with any person, firm or corporation, becomes employed in the business or
engages in the business of providing wireless, telephone or broadband products
or services in any geographic territory in which an Employer or other Affiliate
offers such products or services or has plans to do so within the next twelve
months or (iii) otherwise competes with an Employer or other Affiliate in any
manner or otherwise engages in the business of an Employer or other Affiliate. 
The Employee shall be treated as misappropriating confidential information of an
Employer or other Affiliate if the Employee (i) uses confidential information
(as described below) for the benefit of anyone other than an Employer or such
Affiliate, as the case may be, or discloses the confidential information to
anyone not authorized by an Employer or such Affiliate, as the case may be, to
receive such information, (ii) upon termination of employment or service, makes
any summaries of, takes any notes with respect to or memorizes any confidential
information or takes any confidential information or reproductions thereof from
the facilities of an Employer or other Affiliate or (iii) upon termination of
employment or service or upon the request of an Employer or other Affiliate,
fails to return all confidential information then in the Employee’s possession. 
“Confidential information” shall mean any confidential and proprietary drawings,
reports, sales and training manuals, customer lists, computer programs and other
material embodying trade secrets or confidential technical, business, or
financial information of an Employer or other Affiliate.

 

The Employee acknowledges and agrees that the Award, by encouraging stock
ownership and thereby increasing an employee’s proprietary interest in the
Company’s success, is intended as an incentive to participating employees to
remain in the employ of an Employer or

 

4

--------------------------------------------------------------------------------


 

other Affiliate.  The Employee acknowledges and agrees that this Section 2(f) is
therefore fair and reasonable, and not a penalty.

 

3.             Change in Control.

 

(a)  Immediate Vesting of Award.  Notwithstanding any provision in the Plan or
any other provision in this Award Agreement, in the event of a Change in
Control, the Award immediately shall become nonforfeitable.

 

(b)  Time of Payment.  Notwithstanding any provision in the Plan or any other
provision in this Award Agreement, in the event of a Change in Control, then the
Restriction Period with respect to the Award immediately shall terminate if
(i) the Award is not “deferred compensation” within the meaning of section 409A
of the Code or (ii) the Award is “deferred compensation” within the meaning of
section 409A of the Code and the Change in Control qualifies as a “change in
control event” within the meaning of Treasury Regulation §1.409A-3(i)(5).  In
such event, payment of the Award shall occur in a lump sum within sixty (60)
days following the occurrence of the Change in Control.  If the Award is
“deferred compensation” within the meaning of section 409A of the Code and the
Change of Control does not qualify as a “change in control event” within the
meaning of Treasury Regulation §1.409A-3(i)(5), then the Award shall continue to
be subject to the Restriction Period until the earlier of (i) the Release Date
and (ii) the date that the Employee has a Separation from Service.  In such
event, payment of the Award shall occur within sixty (60) days following the
date that the Restriction Period terminates; provided, however, that if the
Restriction Period terminates by reason of the Employee’s Separation from
Service, and the Employee is a Specified Employee as of the date of his or her
Separation from Service, then payment of the Award shall be delayed until and
made during the seventh calendar month following the calendar month during which
the Employee’s Separation

 

5

--------------------------------------------------------------------------------


 

from Service occurs (or, if earlier, the calendar month following the calendar
month of the Employee’s death).

 

(c)  Substitution.  In the event of a Change in Control pursuant to
Section (d)(3) below, there may be substituted for each share of Stock subject
to the Award, the number and class of shares into which each outstanding share
of Stock shall be converted pursuant to such Change in Control.

 

(d)  Definition of Change in Control.  For purposes of the Plan and this Award
Agreement, a “Change in Control” shall mean:

 

(1)  the acquisition by any Person, including any “person” within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act, of beneficial ownership within
the meaning of Rule 13d-3 promulgated under the Exchange Act, of 25% or more of
the combined voting power of the then outstanding securities of the Company
entitled to vote generally on matters (without regard to the election of
directors) (the “Outstanding Voting Securities”), excluding, however, the
following:  (i) any acquisition directly from the Company or an Affiliate
(excluding any acquisition resulting from the exercise of an exercise,
conversion or exchange privilege, unless the security being so exercised,
converted or exchanged was acquired directly from the Company or an Affiliate),
(ii) any acquisition by the Company or an Affiliate, (iii) any acquisition by an
employee benefit plan (or related trust) sponsored or maintained by the Company
or an Affiliate, (iv) any acquisition by any corporation pursuant to a
transaction which complies with clauses (i), (ii) and (iii) of subsection (3) of
this Section 3(d), or (v) any acquisition by the following persons:  (A) LeRoy
T. Carlson or his spouse, (B) any child of LeRoy T. Carlson or the spouse of any
such child, (C) any grandchild of LeRoy T. Carlson, including any child adopted
by any child of LeRoy T. Carlson, or the spouse of any such grandchild, (D) the
estate of any of the persons described in clauses (A)-(C), (E) any trust or
similar arrangement (including any acquisition on behalf of such

 

6

--------------------------------------------------------------------------------


 

trust or similar arrangement by the trustees or similar persons) provided that
all of the current beneficiaries of such trust or similar arrangement are
persons described in clauses (A)-(C) or their lineal descendants, or (F) the
voting trust which expires on June 30, 2035, or any successor to such voting
trust, including the trustees of such voting trust on behalf of such voting
trust (all such persons, collectively, the “Exempted Persons”);

 

(2)  individuals who, as of February 27, 2004, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of
such Board; provided that any individual who becomes a director of the Company
after February 27, 2004, whose election or nomination for election by the
Company’s stockholders was approved by the vote of at least a majority of the
directors then comprising the Incumbent Board, shall be deemed a member of the
Incumbent Board; and provided further, that any individual who was initially
elected as a director of the Company as a result of an actual or threatened
solicitation by a Person other than the Board for the purpose of opposing a
solicitation by any other Person with respect to the election or removal of
directors, or any other actual or threatened solicitation of proxies or consents
by or on behalf of any Person other than the Board shall not be deemed a member
of the Incumbent Board;

 

(3)  consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Corporate Transaction”), excluding, however, a Corporate Transaction pursuant
to which (i) all or substantially all of the individuals or entities who are the
beneficial owners of the Outstanding Voting Securities immediately prior to such
Corporate Transaction will beneficially own, directly or indirectly, more than
50% of the combined voting power of the outstanding securities of the
corporation resulting from such Corporate Transaction (including, without
limitation, a corporation which as a result of such transaction owns, either
directly or indirectly, the Company or all or substantially all of the Company’s
assets) which are entitled to vote generally on matters (without regard to the
election of

 

7

--------------------------------------------------------------------------------


 

directors), in substantially the same proportions relative to each other as the
shares of Outstanding Voting Securities are owned immediately prior to such
Corporate Transaction, (ii) no Person (other than the following Persons: 
(v) the Company or an Affiliate, (w) any employee benefit plan (or related
trust) sponsored or maintained by the Company or an Affiliate, (x) the
corporation resulting from such Corporate Transaction, (y) the Exempted Persons,
and (z) any Person which beneficially owned, immediately prior to such Corporate
Transaction, directly or indirectly, 25% or more of the Outstanding Voting
Securities) will beneficially own, directly or indirectly, 25% or more of the
combined voting power of the outstanding securities of such corporation entitled
to vote generally on matters (without regard to the election of directors) and
(iii) individuals who were members of the Incumbent Board will constitute at
least a majority of the members of the board of directors of the corporation
resulting from such Corporate Transaction; or

 

(4)  approval by the stockholders of the Company of a plan of complete
liquidation or dissolution of the Company.

 

4.             Additional Terms and Conditions of Award.

 

4.1.          Nontransferability of Award.  Except (i) to a beneficiary upon the
Employee’s death (as designated on the form attached hereto or under the terms
of the Plan) or (ii) pursuant to a court order entered in connection with a
dissolution of marriage or child support, the Award may not be sold,
transferred, assigned, pledged, hypothecated, encumbered or otherwise disposed
of (whether by operation of law or otherwise) or be subject to execution,
attachment or similar process.  Upon any attempt to so sell, transfer, assign,
pledge, hypothecate, encumber or otherwise dispose of the Award, the Award and
all rights hereunder shall immediately become null and void.

 

By accepting the Award, the Employee agrees that if all beneficiaries designated
on a beneficiary designation form predecease the Employee or, in the case of
corporations,

 

8

--------------------------------------------------------------------------------


 

partnerships, trusts or other entities which are designated beneficiaries, are
terminated, dissolved, become insolvent or are adjudicated bankrupt prior to the
date of the Employee’s death, or if the Employee fails to designate a
beneficiary on a beneficiary designation form, then the Employee hereby
designates the following persons in the order set forth herein as the Employee’s
beneficiary or beneficiaries: (i) the Employee’s spouse, if living, or if none,
(ii) the Employee’s then living descendants, per stirpes, or if none, (iii) the
Employee’s estate.

 

4.2.          Investment Representation.  The Employee hereby represents and
covenants that (a) any shares of Stock acquired upon the lapse of restrictions
with respect to the Award will be acquired for investment and not with a view to
the distribution thereof within the meaning of the Securities Act of 1933, as
amended (the “Securities Act”), unless such acquisition has been registered
under the Securities Act and any applicable state securities law; (b) any
subsequent sale of any such shares shall be made either pursuant to an effective
registration statement under the Securities Act and any applicable state
securities laws, or pursuant to an exemption from registration under the
Securities Act and such state securities laws; and (c) if requested by the
Company, the Employee shall submit a written statement, in a form satisfactory
to the Company, to the effect that such representation is true and correct as of
the date of acquisition of any shares hereunder or is true and correct as of the
date of sale of any such shares, as applicable.  As a condition precedent to the
issuance or delivery to the Employee of any shares subject to the Award, the
Employee shall comply with all regulations and requirements of any regulatory
authority having control of or supervision over the issuance or delivery of the
shares and, in connection therewith, shall execute any documents which the
Committee shall in its sole discretion deem necessary or advisable.

 

4.3.          Tax Withholding.  (a)  The Employee timely shall pay to the
Company such amount as the Company may be required, under all applicable
federal, state, local or other laws or

 

9

--------------------------------------------------------------------------------


 

regulations, to withhold and pay over as income or other withholding taxes (the
“Required Tax Payments”) with respect to the Award.  If the Employee shall fail
to timely advance the Required Tax Payments, the Company may, in its discretion,
deduct any Required Tax Payments from any amount then or thereafter payable by
the Company to the Employee.

 

(b)  The Employee may elect to satisfy his or her obligation to advance the
Required Tax Payments by any of the following means:  (1) a cash payment to the
Company, (2) delivery to the Company of whole shares of Stock, the Fair Market
Value of which shall be determined as of the date the obligation to withhold or
pay taxes first arises in connection with the Award (the “Tax Date”),
(3) authorizing the Company to withhold whole shares of Stock which would
otherwise be delivered to the Employee pursuant to the Award, the Fair Market
Value of which shall be determined as of the Tax Date or (4) any combination of
(1), (2) and (3).  Shares of Stock to be delivered or withheld may not have a
Fair Market Value in excess of the minimum amount of the Required Tax Payments. 
Any fraction of a share of Stock which would be required to pay the Required Tax
Payments shall be disregarded and the remaining amount due shall be paid in cash
by the Employee.  The Employee agrees that if by the pay period that immediately
follows the date that the Restriction Period with respect to the Award
terminates, no cash payment attributable to any such fractional share shall have
been received by the Company, then the Employee hereby authorizes the Company to
deduct such cash payment from any amount payable by the Company or any Affiliate
to the Employee, including without limitation any amount payable to the Employee
as salary or wages.  The Employee agrees that this authorization may be
reauthorized via electronic means determined by the Company.  The Employee may
revoke this authorization by written notice to the Company prior to any such
deduction.

 

4.4.          Award Confers No Rights as a Stockholder.  The Employee shall not
be entitled to any privileges of ownership with respect to the shares of Stock
subject to the Award

 

10

--------------------------------------------------------------------------------


 

unless and until the restrictions on the Award lapse and the Employee becomes a
stockholder of record with respect to such shares.

 

4.5.          Adjustment.  In the event of any conversion, stock split, stock
dividend, recapitalization, reclassification, reorganization, merger,
consolidation, spin-off, combination of

 

shares in a reverse stock split, exchange of shares, liquidation or other
similar change in capitalization or event, or any distribution to holders of
Stock other than a regular cash dividend, the number and class of shares of
Stock subject to the Award shall be appropriately and equitably adjusted by the
Committee.  Such adjustment shall be final, binding and conclusive.  If such
adjustment would result in a fractional share being subject to the Award, the
Company shall pay the holder, on the date that the shares with respect to the
Award are issued, an amount in cash determined by multiplying (i) the fraction
of such share (rounded to the nearest hundredth) by (ii) the Fair Market Value
of a share on the date that the Restriction Period with respect to the Award
terminates.

 

4.6.          Compliance with Applicable Law.  The Award is subject to the
condition that if the listing, registration or qualification of the shares of
Stock subject to the Award upon any securities exchange or under any law, the
consent or approval of any governmental body or the taking of any other action
is necessary or desirable as a condition of, or in connection with, the issuance
or delivery of shares, such shares will not be issued or delivered unless such
listing, registration, qualification, consent, approval or other action shall
have been effected or obtained, free of any conditions not acceptable to the
Company.  The Company agrees to use reasonable efforts to effect or obtain any
such listing, registration, qualification, consent, approval or other action.

 

4.7.          Delivery of Certificates.  On the date of payment of the Award,
the Company shall deliver or cause to be delivered to the Employee one or more
certificates

 

11

--------------------------------------------------------------------------------


 

representing the number of shares of Stock subject to the Award.  The Company
shall pay all original issue or transfer taxes and all fees and expenses
incident to such delivery, except as otherwise provided in Sections 4.3 and 5.4.

 

4.8.          Award Confers No Rights to Continued Employment or Service.  In no
event shall the granting of the Award or the acceptance of this Award Agreement
and the Award by the Employee give or be deemed to give the Employee any right
to continued employment by or service with any Employer or any subsidiary or
affiliate of an Employer.

 

4.9.          Decisions of Committee.  The Committee or its delegate shall have
the right to resolve all questions which may arise in connection with the
Award.  Any interpretation, determination or other action made or taken by the
Committee or its delegate regarding the Plan or this Award Agreement shall be
final, binding and conclusive.

 

4.10.        Company to Reserve Shares.  The Company shall at all times prior to
the cancellation of the Award reserve and keep available, either in its treasury
or out of its authorized but unissued shares of Stock, the full number of shares
subject to the Award from time to time.

 

4.11.        Award Agreement Subject to the Plan.  This Award Agreement is
subject to the provisions of the Plan, as it may be amended from time to time,
and shall be interpreted in accordance therewith.  The Employee hereby
acknowledges receipt of a copy of the Plan.

 

5.             Miscellaneous Provisions.

 

5.1.          Successors.  This Award Agreement shall be binding upon and inure
to the benefit of any successor or successors of the Company and any person or
persons who shall acquire any rights hereunder in accordance with this Award
Agreement or the Plan.

 

5.2.          Notices.  All notices, requests or other communications provided
for in this Award Agreement shall be made in writing either (a) by actual
delivery to the party entitled thereto, (b) by mailing in the United States
mails to the last known address of the party entitled

 

12

--------------------------------------------------------------------------------


 

thereto, via certified or registered mail, postage prepaid and return receipt
requested, (c) by telecopy with confirmation of receipt or (d) by electronic
mail, utilizing notice of undelivered electronic mail features.  The notice,
request or other communication shall be deemed to be received (a) in case of
delivery, on the date of its actual receipt by the party entitled thereto,
(b) in case of mailing by certified or registered mail, five days following the
date of such mailing, (c) in case of telecopy, on the date of confirmation of
receipt and (d) in case of electronic mail, on the date of mailing, but only if
a notice of undelivered electronic mail is not received.

 

5.3.          Governing Law.  The Award, this Award Agreement and all
determinations made and actions taken pursuant thereto, to the extent otherwise
not governed by the Code or the laws of the United States, shall be governed by
the laws of the State of Delaware and construed in accordance therewith without
regard to principles of conflicts of laws.

 

5.4           Compliance with Section 409A of the Code.  It is intended that
this Award Agreement and the Plan comply with the provisions of section 409A of
the Code (to the extent applicable thereto).  This Award Agreement and the Plan
shall be administered and interpreted in a manner consistent with this intent. 
In the event that this Award Agreement or the Plan does not comply with section
409A of the Code, the Company shall have the authority to amend the terms of
this Award Agreement or the Plan (which amendment may be retroactive to the
extent permitted by section 409A of the Code and may be made by the Company
without the consent of the Employee) to avoid excise taxes and other penalties
under section 409A of the Code, to the extent possible.  Notwithstanding the
foregoing, no particular tax result for the Employee with respect to any income
recognized by the Employee in connection with this Award Agreement is
guaranteed, and the Employee solely shall be responsible for any taxes,
penalties, interest or other losses or expenses incurred by the Employee under
section 409A of the Code in connection with this Award Agreement.

 

13

--------------------------------------------------------------------------------


 

5.5           Counterparts.  This Award Agreement may be executed in
counterparts each of which shall be deemed an original and both of which
together shall constitute one and the same instrument.

 

 

TELEPHONE AND DATA SYSTEMS, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

<<NAME>>

 

<<TITLE>>

 

Accepted this              day of

 

                                            , 20      .

 

 

 

Employee

 

14

--------------------------------------------------------------------------------